Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves et al (US 2003/0024925).  Regarding claims 1 and 10, Graves discloses speedcooking oven including a convection/ bake mode comprising a casing (100, Figures 2-5) defining a cooking cavity (128); a microwave module (302) for delivering microwave energy into the cooking cavity (128); an upper heater module (132) having one or more heating elements (136, 138, 140); a lower heater module (134) having one or more heating elements (144); a convection module having one or more heating elements (136, 138) and a convection fan (142) operable to move air within the cooking cavity (128); and a controller (118, Figure 9) communicatively  by itself when no heat being applied).  Regarding claim 9, Graves discloses the cooking appliance is at least one of a 240V cooking appliance and a 120V cooking appliance (par. 0070). Regarding claims 18, Graves discloses a display device communicatively coupled with the controller to display a user message at a predetermined time during the crisp reheat cycle based at least in part on the retrieved crisp reheat instruction (par. 0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al (US 2003/0024925) in view of Smith (US 5,426,280).  Graves discloses substantially all features of the claimed invention except the user message displayed by .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Niklasson et al (US 2011/0297672) discloses versatile microwave heating apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 20, 2022